                                                                                                  _______________________________________________
                                                          ______________________________________________________________________________________
                                                                                                                                             ______________




              Case 2:21-bk-10086-WB                       Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                       Desc
                                                          Main Document    Page 1 of 10

Fill in this information to identity your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number    (if known)                                                     Chapter      11
                                                                                                                             D Check if this an
                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              04120
                                                                                                   write the debtor’s name and the case number (if
If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

known). For more information, a separate document,        Instructions for Bankruptcy Forms for Non-Individuals,      is available.




1.    Debtor’s name                 Presidio Development, LLC

2.    All other names debtor

      used in the last 8    years
      Include any assumed           DBA MBZ Toys
      names, trade names and
      doing business as names

3.    Debtor’s federal

      Employer Identification
                                    364875477
      Number (EIN)


4.    Debtor’s address              Principal place of business                                     Mailing address, if   different from principal place of
                                                                                                    business

                                    8001 Somerset Blvd., No. 329
                                    Paramount, CA 90723
                                    Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                    Los Angeles                                                     Location of principal assets, if different from principal
                                    County                                                          place of business
                                                                                                    1229 Hollister Street San Diego, CA 92154
                                                                                                    Number, Street, City, State & ZIP Code


 5.   Debtor’s website (URL)


 6.   Type of debtor                •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
               Case 2:21-bk-10086-WB                        Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                       Desc
                                                            Main Document    Page 2 of 10
Debtor     Presidio Development, LLC                                                                Case number (if known)
           Name


7.    Describe debtors business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101 (44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        0 Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        • None of the above

                                        B. Check all that apply
                                        C Tax-exempt entity (as described in 26 U.S.C. §501)
                                        0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        ID Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http:lIkww.uscourts.qovIfour-diqit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?
                                        C Chapter 7
                                        C Chapter 9
      A debtor who is a small         • Chapter 11. Check all that apply
      business debtor must check
      the first sub-box. A debtor as
                                                       0 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
                                                             noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      defined in § 1182(1)  who
                                                             $2,725,625.    If this sub-box is selected, attach the most recent balance sheet, statement of
      elects to proceed under
                                                             operations,  cash-flow statement, and federal income tax return or if any of these documents do not
      subchapter V of chapter 11
                                                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      (whether or not the debtor is a
      “small business debtor’) must                    0 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.                              debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                             proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                             balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                             any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
                                                             C A plan is being filed with this petition.
                                                             0 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                               accordance with 11 U.S.C. § 1126(b).
                                                             C The debtor is required to file periodic reports (for example, 10K and 1OQ) with the Securities and
                                                               Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                             0    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        C Chapter 12

9.    Were prior bankruptcy             •No.
      cases filed by or against
      the debtor within the last 8      C Yes.
      years?
      If more than 2 cases, attach a
      separate list.                             District                               When                                 Case number
                                                 District                               When                                 Case number


10.   Are any bankruptcy cases          •No
      pending or being filed by a
      business partner or an            C Yes.
      affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                     Debtor                                                                  Relationship

                                                 District                               When                             Case number, if known



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                                            _____________________________________________________________
                                                                               ___________________________________________________________________
                                                                _____________________________________________________________________________________




              Case 2:21-bk-10086-WB                           Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                          Desc
                                                              Main Document    Page 3 of 10
Debtor     Presidio Development, LLC                                                                    Case number (if known)
           Name


11.   Why is the case filed in    Check al/that apply:
      this district?
                                  •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  C      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or
      have possession of any
                                  • No
                                                                                   immediate attention. Attach additional sheets if needed.
      real property or personal   C Yes. Answer below for each property that needs
      property that needs
      immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                             C It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard?
                                             C It needs to be physically secured or protected from the weather.
                                             C It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                   livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                             C Other
                                             Where is the property?
                                                                                 Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                             C No
                                             C Yes.          Insurance agency
                                                             Contact name
                                                             Phone


          Statistical and administrative information

13.   Debtor’s estimation of      .        Check one:
      available funds
                                           • Funds will be available for distribution to unsecured creditors.

                                           C After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of
      creditors
                                  • 1-49                                             C 1,000-5,000                               C 25,001-50,000
                                  C 50-99                                            C 5001-10,000                               C 50,001-100,000
                                  C 100-199                                          C 10,001-25,000                             C More thanl0o,000
                                  C 200-999

15.   Estimated Assets            C $0- $50,000                                      C   $1,000,001 $10 million
                                                                                                    -                            C   $500,000,001 $1 billion
                                                                                                                                                  -




                                  C $50,001 $100,000
                                               -                                     J   $10,000,001 $50 million
                                                                                                        -
                                                                                                                                 C   $1,000,000,001 $10 billion
                                                                                                                                                      -




                                  C $100,001 $500,000
                                                   -
                                                                                     C   $50,000,001 $100 million
                                                                                                        -                        C   $10,000,000,001 $50 billion
                                                                                                                                                          -




                                  • $500,001       -   $1 million                    C   $100,000,001 $500 million
                                                                                                            -
                                                                                                                                 C   More than $50 billion


16.   Estimated liabilities       C $0- $50,000                                      C   $1,000,001 $10 million
                                                                                                    -                            C $500,000,001 $1 billion
                                                                                                                                                  -




                                  C $50,001 -$100,000                                C   $10,000,001 -$50 million                C $1,000,000,001 -$10 billion
                                  • $100,001       -   $500,000                      C   $50,000,001 $100 million
                                                                                                        -
                                                                                                                                 C $10,000,000,001 $50 billion
                                                                                                                                                          -




                                  C $500,001       -   $1 million                    C   $100,000,001 $500 million
                                                                                                            -
                                                                                                                                 C More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                 Case 2:21-bk-10086-WB                        Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                        Desc
                                                              Main Document    Page 4 of 10
                                                                                                             Case number (if known)
Debtor    Presidio Development, LLC
          Name


          Request for Relief, Declaration, and Signatures

WARNING     --   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to 500,000 or
                 imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                    The debtor requests relief in accordance with the chapter of title 11, united States Code, specified in this petition.
    representative of debtor
                                     I have been authorized to file this petition on behalf of the debtor.

                                     I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                     Executedon
                                                              f   (&     Z_i

                                 x                                                                                  Alex Kodnegah
                                                                                                                    Printed name
                                     Signature           iz                   ntative of debtor

                                     Title   Managing Member


                                                                                                                                      /   i’




1Signature of attorney           X     ‘347 /1iLJ2
                                     Si n tur oftorney for             btor
                                                                                                                     Date
                                                                                                                                 /DD YYYY

                                     Michael Jay Berger
                                     Printed name
                                                                          /
                                     Law Offices of Michael Jayçger
                                     Firm name

                                     9454 Wilshire Boulevard, 6th floor
                                     Beverly Hills, CA 90212
                                     Number, Street, City, State & ZIP Code


                                     Contact phone      (310) 271-6223                       Email address    michael.bergerbankruptcypower.com


                                     100291 CA
                                     Bar number and State




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                          _________________________________      ___________
                                                                                                      ___




                Case 2:21-bk-10086-WB                                  Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                                    Desc
                                                                       Main Document    Page 5 of 10

Fill in this information to identify the case:
Debtor name LPresidio Development, LLC
United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          E1 Check if this is an
                                               CALIFORNIA
Case number (if known):                                                                                                                                   amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim                             Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                          is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                          unliquidated, or    claim is partially secured, fill in total daim amount and deduction for
                                                 professional services,                          disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                                  Total claim, if            Deduction for value        Unsecured claim
                                                 contracts)                                                      partially secured          of collateral or setoff
Adriana Cantoran                                                  Business Loan                                                                                                 $6,200.00
2211 Orangewood
Avenue, #569
Anaheim, CA 92806
Aggressive Holding                                                Business loan                                                                                               $12,000.00
LLC                                                               with 6% interest
1145. Center Street
Santa Ana, CA
92703
Franchise Tax                                                     State Taxes                                                                                                   $2,500.00
Bankrutpcy Section
MS: A-340
P0 Box 2952
Sacramento, CA
95812-2952
Global Tranz                                                       Shipping Services                                                                                            $3,300.00
7230 North Codwell
Ave.
Niles, IL 60714
San Diego County                                                   Property Taxes for                                                                                         $33,000.00
Tax Collector                                                      the Land
1600 Pacific Hwy.
Room 162
San Diego, CA
92101




                                                      chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1
Official form 204

                           1996-2020 Best Case, LLC www.bestcase.com                                                                                               Best Case Bankruptcy
Software Copyright   (C)                          -
          Case 2:21-bk-10086-WB                            Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                           Desc
                                                           Main Document    Page 6 of 10

                                                          United States Bankruptcy Court
                                                                 Central District of California
 In re     Presidio Development, LLC                                                                              Case No.
                                                                                 Debtor(s)                        Chapter        11

                                                      LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtors equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case


Name and last known address or place of                          Security Class Number of Securities                         Kind of Interest
business of holder

-NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date                                                                     Signature


                     Penalty for making afalse statement ofconcealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                     18U.S.C.H lS2and 3571.




Sheet 1 of I in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC swbestcase.com
                                            -
                                                                                                                                                    Best Case Bankruptcy
                                                                                                                                                        _______________




          Case 2:21-bk-10086-WB                         Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                                     Desc
                                                        Main Document    Page 7 of 10


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 101 5-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
 1.   A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
      against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
      copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
      corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
      and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
      assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
      included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

2.    (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
      Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
      debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
      debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
      complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
      and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
      any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3.    (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
      previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
      of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
      of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
      or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
      such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
      still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
      A/B that was filed with any such prior proceeding(s).)
 None

4.    (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
      been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
      proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
      pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
      that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at     Los Angeles                                           California.                         (
                                                                                                     )Codnegah
 Date:
                    I         (
                                                                                                       Signature of Debtor 1



                                                                                                       Signature of Debtor 2




                   This form is mandatory. It has been approved for use in the united States Bankruptcy Court for the Central District of California.
October 2018                                                               Page 1               F 1015-2.1 .STMT.RELATED.CASES
         __________________________________________                              ___________
                                                                                 ___________    _______
                                                                                             _________
                                                                                    ___________
                                                                                             _________


          Case 2:21-bk-10086-WB                       Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53                                                       Desc
                                                      Main Document    Page 8 of 10
Attorney or Party Name, Address,            Telephone & FAX Nos.,
                                                                                  FOR COURT USE ONLY                                          -




State Bar No.   & Email Address

Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael.berger©bankruptcypower.com




D Debtor(s) appearing without an attorney
•   Attorney for Debtor


                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                  CASE NO.:
             Presidio Development, LLC
                                                                                  CHAPTER: 11




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(a)]

                                                               Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 2 sheet(s) is complete, c        and                                     ,



consistent with the Debtor’s schedules and I/we assume all
                                                                responsibility for errors and

Date:                            2      !                                                 Signatu              ebtor 1
                            /




                                                                                       1y2
Date:
                                                                                                                           oif applicable)

Date            i/                                                                        Signature of Attorn              or     eb or (i applicable)




                   This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December2015                                                                                        F 1007-1 .MAILING.LIST.VERJFICATION
Case 2:21-bk-10086-WB   Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53   Desc
                        Main Document    Page 9 of 10



                   Presidio Development, LLC
                   8001 Somerset Blvd., No. 329
                   Paramount, CA 90723


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   Adriana Cantoran
                   2211 Orangewood Avenue, #569
                   Anaheim, CA 92806


                   Aggressive Holding LLC
                   114 S. Center Street
                   Santa Ana, CA 92703


                   Federal Homeloans Corp.
                   3914 Murphy Canyon Road, #8250
                   San Diego, CA 92123


                   Franchise Tax
                   Bankrutpcy Section MS: A-340
                   P0 Box 2952
                   Sacramento, CA 95812—2952


                   Global Tranz
                   7230 North Codwell Ave.
                   Niles, IL 60714


                   Montclaire Place
                   5060 East Montclair Plaza Lane
                   Montclair, CA 91763
Case 2:21-bk-10086-WB   Doc 1 Filed 01/06/21 Entered 01/06/21 16:03:53   Desc
                        Main Document   Page 10 of 10



                   San Diego County Tax Collector
                   1600 Pacific Hwy.
                   Room 162
                   San Diego, CA 92101
